          Case 1:20-cv-04438-DLC Document 62 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
JOSEPH A. DAOU and KAREN M. DAOU,       :
                                        :
                      Plaintiffs,       :
                                        :
          - against -                   :                1:20-cv-04438-DLC
                                        :
BLC BANK, S.A.L., CREDIT LIBANAIS,      :
S.A.L., AL-MAWARID BANK, S.A.L., and    :
BANQUE DU LIBAN,                        :
                                        :
                      Defendants.
--------------------------------------- x

                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the First Amended Complaint filed in this action;

the accompanying Memorandum of Law in Support of Defendant Banque du Liban’s Motion to

Dismiss the First Amended Complaint; the Declaration of Fadi Moghaizel, together with the

exhibits attached thereto; the Declaration of Naaman Naddour, together with the exhibits

attached thereto; all prior pleadings and filings in this action, including without limitation the

motions to dismiss filed by Defendants BLC Bank, S.A.L., Credit Libanais, S.A.L., and Al-

Mawarid Bank, S.A.L.; and such other and further matters as may be presented at the hearing on

this Motion or prior to the Court’s decision thereon, Defendant Banque du Liban (the “Central

Bank”) will move this Court, before the Honorable Denise L. Cote, United States District Judge

of the United States District Court, Southern District of New York, at 500 Pearl St., New York,

New York 10007, on a date and at a time designated by the Court, for an Order pursuant to Rules

12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure, and pursuant to the

doctrine of forum non conveniens, dismissing the First Amended Complaint as against the

Central Bank and for such other and further relief as the Court deems necessary and proper.
         Case 1:20-cv-04438-DLC Document 62 Filed 12/01/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order of November 17,

2020, and unless otherwise agreed, papers in opposition to this Motion shall be due on or before

January 8, 2021, and reply papers shall be due on or before January 29, 2021.

Dated: New York, New York
       December 1, 2020
                                            DECHERT LLP


                                            By:        /s/ Linda C. Goldstein
                                                  Linda C. Goldstein
                                                  Christine Isaacs
                                                  Three Bryant Park
                                                  1095 Avenue of the Americas
                                                  New York, New York 10036
                                                  (212) 698-3500

                                                  Ryan M. Moore (pro hac vice)
                                                  Cira Centre
                                                  2929 Arch Street
                                                  Philadelphia, Pennsylvania 19104
                                                  (215) 994-4000

                                                  Attorneys for Defendant Banque du Liban
